Desmond, J.
Defendant appeals from an affirmance of Ms conviction of the misdemeanor (see Vehicle and Traffic Law, § 70, subd. 1) of violating paragraph b of subdivision 1 of section 20 of the Vehicle and Traffic Law. The charge was that, on December 11, 1953, defendant, wMle under eighteen years of age and being the holder of a “ junior operator’s ” license *37only, and not being accompanied by a senior (over eighteen) licensed operator, operated an automobile at 10:30 o’clock at night.
At the trial the facts were stipulated thus: “ The defendant, who is sixteen years of age and the holder of a junior operator’s license, operated his motor vehicle during the hours of darkness, to wit: 10:30 p.m., unaccompanied by a duly licensed operator over the age of eighteen years. The defendant is a high school student and was operating his motor vehicle from Woodmere High School to his home. He had attended an interscholastic basketball game in which his school had participated. * * * high schools solicit their students to purchase tickets to attend their high school basketball games.” The statute (Vehicle and Traffic Law, § 20, subd. 1, par. b) reads thus: “ No operator’s or chauffeur’s license shall be issued to any person under eighteen years of age, except that junior operators’ licenses may be issued to minors who have arrived at the age of sixteen years, but who have not reached eighteen years of age, under rules and regulations to be established by the commissioner, provided, however, that such license shall not entitle a licensee to operate a motor vehicle, other than going to and from school, during the hours of darkness unless accompanied by a duly licensed operator who is over eighteen years of age ”. (Italics supplied.)
The question in the case is as to whether the courts below were correct when they construed the Legislature’s phrase “ going to and from school ” as licensing the use of an automobile, by such a driver, on trips to and from the formal sessions of the educational institution only, and not including extracurricular activities. We agree with the courts below.
The word “ school ” has a number of different shades of meaning (Webster’s Collegiate Dictionary [5th ed.], p. 889). But when “ school ” is used without the preceding article in a phrase like “ going to school ” it means, according to the lexicographers, as well as the usage of the “ man in the street ”, a school session (Oxford Dictionary, Vol. 8, part 2, p. 213). We see no reason for giving it a different connotation here. The general scheme of paragraph b of subdivision 1 is to permit youngsters between sixteen and eighteen years of age, unaccompanied by elder licensees, to drive cars during daylight hours *38only. The exception as to going to and from school was added to allow a junior operator to drive an automobile during the hours of darkness, if his journey was to or from school sessions. In the wintertime, for instance, darkness comes in late afternoon and the statutory purpose was to make it possible, during those hours, for children under eighteen to drive, without their elders, between their homes and their classes or other routine educational exercises. It would be quite an extension of that idea to hold that such a junior operator could, unaccompanied, drive, at any hour of the night, so long as he was returning from a school function. It appears that on every junior operator’s license now issued, there is printed notice of a regulation made by the Commissioner of Motor Vehicles, specifically stating that driving at night by unchaperoned junior operators is not permitted, except when actually going to or from a regular school session. For affirmance here we are not relying on that legend, which did not appear on this defendant’s license. But, in December, 1953, as now, the statute required that “ The extent to which a holder of a junior operator’s license may operate a motor vehicle thereunder shall be printed on each such license ’ ’. The license here did comply with that mandate since it quoted the statute’s own words as to restricted use.
Much of appellant’s brief is an argument that recreational and social activities sponsored by a school and conducted on school premises are as much a part of the educational process as formal class instruction, etc. That may well be, and our decision does not challenge it. But policy questions are for the Legislature. Our task is merely to discover legislative intent. In doing so here, we keep in mind that this is a public safety law, part of the tireless effort to reduce the number (more than 300 per day) of accidents causing personal injuries on our highways.
Ho one enjoys affirming a misdemeanor conviction for violation of a malum prohibitum statute, but we would have to go far beyond our powers to reverse this one.
The order should be affirmed.